DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-18 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 or 3 of U.S. Patent No. 10,919,494 to Suzuki. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
Regarding claims 1, 7 and 13,
Suzuki teaches A server/method/instructions comprising:
 circuitry configured to distribute key information to a first portable terminal, wherein: 
the key information includes information indicating whether locking and unlocking of a vehicle, making the vehicle travel, and using a content providing device that provides digital contents in a vehicle cabin are permitted, 
the key information includes restricted function information indicating that locking and unlocking of the vehicle and use of the content providing device are permitted but traveling of the vehicle is not permitted,
the key information includes deliverable information making the key information deliverable to another terminal, and 
the deliverable information is excluded from the key information when the key information is sent from the first portable terminal to a second portable terminal (claims 1-3 recite, “A distribution device comprising: a server device configured to distribute key information to a first user terminal that is a portable terminal carried by a first user of a vehicle, wherein: the key information is used for a key system that determines whether or not to lock and unlock the vehicle, to make the vehicle travel, and to use a content providing device that provides digital contents in a vehicle cabin of the vehicle by transmitting the key information from the first user terminal to the vehicle, the key information includes restricted function information that is information indicating that locking and unlocking of the vehicle and use of the content providing device are permitted but traveling of the vehicle is not permitted, the key information includes deliverable and receivable information making the key information deliverable and receivable between the first user terminal and a second user terminal that is a portable terminal carried by a second user of the vehicle without going through the server device, and the deliverable and receivable information is excluded from the key information when the key information is sent from the first user terminal to the second user terminal”.)
Regarding claims 2, 8 and 14,
Suzuki teaches that the key information is delivered, based on the deliverable information, from the first portable terminal to the second portable terminal without going through the server (claims 1-3 recite, “…key information is sent from the first user terminal to the second user terminal.”)
Regarding claims 3, 9 and 15,
Suzuki teaches that the key information is distributed to the first portable terminal in response to a request received by the server from the first portable terminal (claims 1-3 recite, “…a server device configured to distribute key information to a first user terminal that is a portable terminal carried by a first user of a vehicle”).
Regarding claims 4, 10 and 16,
Suzuki teaches that the request specifies that the restricted function information is added to the key information (claims 1-3 recite, “and the deliverable and receivable information is excluded from the key information when the key information is sent from the first user terminal to the second user terminal).
Regarding claims 5, 11 and 17,
Suzuki teaches that the restricted function information prevents an engine of the vehicle from being started (claims 1-3 recite, “the key information being used for a key system that determines whether or not to…make the vehicle travel” which encompasses a plurality of actions including prevention of an engine from being started).
Regarding claims 6, 12 and 18,
Suzuki teaches that a user of the first portable terminal is an owner of the vehicle, and a user of the second portable terminal is a borrower of the vehicle (claims 1-3 recite, “a second user terminal that is a portable terminal carried by a second user of the vehicle…”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/            Primary Examiner, Art Unit 2689